DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-18 are allowed. 
The present invention is directed to a model parameter learning device capable of learning model parameters such that the influence of a noise in input data can be suppressed. Each independent claim identifies the uniquely distinct features:
a characteristic data acquiring unit which acquires characteristic data, which is data of a parameter indicating at least one of a. physical characteristic and a visual characteristic of an object;
a first noise-added data creating unit which creates first noise-added data by adding predetermined first noise data to the characteristic data;
a model data acquiring unit which has a first model and a second model, and inputs output data of the first model to the second model and acquires second model data output from the second model in a case where the first noise-added data is input to lire first model:
a teacher data acquiring unit which acquires teacher data corresponding.to the characteristic data; and
a first learning unit which carries out first learning processing for learning a model parameter of at least one of the first model and the second model such that, an error between the second model data and the teacher data is minimized.
The closest prior art, US 2019/0039622 A1 (“Kumazaki”); US 2019/0325671 A1 (“Takasu et al.”); US 2013/0310061 A1 (“Sawai”); US 2020/0012956 A1 (“Ikeda et al.”), fail to anticipate or render obvious at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664